DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 9, 14-15, 26-27, 30, 32, 34-37, 46, 52 and 58-61 in the reply filed on 6/8/2022 is acknowledged.

Claims 116 and 117 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because they are not suitable for publication purposes. The text of Figs. 1-3 filed on 9/11/2020 is too small, blurry and pixelated such that is not readable. The graphs in Figs. 4-6 filed on 12/16/2020 presents data that is not clearly presented. The dots are pixelated and blurry within the graph.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim lacks the word “and” between the two elements comprising the second assay as was done in the context of the description of the “first assay”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 14-15, 26-27, 30, 32, 34-37, 46, 52 and 58-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein a positive predictive value of screening the subject for the condition based on the second assay is greater than a positive predictive value of screening the subject for the condition based on the first assay alone”. It is unclear if the phrase simply puts for a result that inherently flows from performing the full scope of the recited step or if something more is required by the claims in order to achieve the recited result.
Claims 2-4, 9, 14-15, 26-27, 30, 32, 34-37, 46, 52 and 58-61 depend from claim 1 and are rejected for the same reason.
Regarding claims 14, the claim recites “the first chromosomal region” in line 4. The recitation lacks proper antecedent basis.
Regarding claim 36, the claim recites “the cancer type is hepatocellular carcinoma”. The recitation lacks proper antecedent basis regarding the term “cancer type”.
Regarding claim 52, the claims recites “the second assay comprises analyzing a fragment size of a subset of cell free nucleic acids from the second sample”. Claim 1 from which claim 52 depends sets forth two elements comprising the second assay. It is unclear if claim 52 further requires analyzing a fragment size in addition to those steps defined in claim 1, or if the step of claim 52 satisfies the requirements of claim 1 regarding the second assay.
Regarding claim 60, the claims recites “wherein the positive predictive value for the condition being present based on the second assay is at least 1.5-fold…or 100-fold greater than the positive predictive value for the condition being present based on the first assay”. It is unclear if the phrase simply puts for a result that inherently flows from performing the full scope of the recited step or if something more is required by the claims in order to achieve the recited result.
Regarding claim 61, the claims recites “wherein the positive predictive value for the condition being present based on the first assay and the second assay is at least 1.5-fold…or 100-fold greater than the positive predictive value for the condition being present based on the first assay”. It is unclear if the phrase simply puts for a result that inherently flows from performing the full scope of the recited step or if something more is required by the claims in order to achieve the recited result.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 14-15, 35, 37, 52, 60 and 61 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chudova (WO 2015/184404 A1).
Regarding claim 1, Chudova teaches a two-step sequencing process (p. 154-156 and p. 151-154).
Chudova teaches performing a first sequencing assay on a first sample from patients (para. 525).
Chudova teaches analyzing the sequencing reads for a copy number aberration by determining normalized chromosome values (NCV) (para. 525).
Chudova teaches detecting a presence of a copy number aberration in the sequences by determining the 10% putative positives in the sample (para. 525-526).
Chudova teaches performing a second sequencing assay conditioned on the first sample being within the 10% putative positive samples and therefore obtains a second set of sequencing reads (para. 527-530).
Chudova teaches analyzing the second sequencing reads for a biomarker of a condition of the subject, such as having an NCV above a particular threshold (para. 530).
Chudova teaches the samples are cell-free nucleic acids (para. 129 and 132).
Because Chudova teaches the above method steps as encompassed by the recited steps, Chudova achieves the result of screening the subject for the condition based on detecting the biomarker in the second plurality of sequencing reads.
Chudova further teaches the read depth is greater in the second sequence set (para. 530).
Because Chudova teaches all the above steps and elements, Chudova achieves the results of “a positive predictive value of screening the subject for the condition based on the second assay is greater than a positive predictive value of screening the subject for the condition based on the first assay alone”. See paras. 525 and 530.
Regarding claim 2, Chudova teaches the use of whole genome sequencing (para. 334 and 416).
Regarding claim 9, Chudova teaches the sequencing read includes reads targeted to syndrome CNV analysis (para. 287 and 289).
Regarding claim 14, Chudova teaches detecting a copy number aberration by comparing an NCV value from the sample to a threshold (para. 525).
Regarding claim 15, Chudova teaches detecting the presence of a copy number aberration in a particular chromosome by comparing the NCV of the sample to a particular chromosome (para. 525).
Regarding claim 35, Chudova teaches the condition and the second assay determines the cancer type, such as partial trisomy 8 in acute myeloid leukemia (para. 63 and 330).
Regarding claims 37, Chudova teaches the cell-free nucleic acids are from plasma samples (para. 79, 129 and 343).
Regarding claim 52, Chudova teaches a specific range of fragment size is analyzed by sequencing (para. 307 and 318).
Regarding claim 60, because Chudova teaches all the above steps and elements, Chudova achieves the results sets forth in claim 60.
Regarding claim 61, because Chudova teaches all the above steps and elements, Chudova achieves the results sets forth in claim 61.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chudova (WO 2015/184404 A1).
Regarding claims 1, 4, 26 and 27, Chudova teaches a two-step sequencing process (p. 154-156 and p. 151-154).
Chudova teaches performing a first sequencing assay on a first sample from patients (para. 525).
Chudova teaches analyzing the sequencing reads for a copy number aberration by determining normalized chromosome values (NCV) (para. 525).
Chudova teaches detecting a presence of a copy number aberration in the sequences by determining the 10% putative positives in the sample (para. 525-526).
Chudova teaches performing a second sequencing assay conditioned on the first sample being within the 10% putative positive samples and therefore obtains a second set of sequencing reads (para. 527-530).
Chudova teaches analyzing the second sequencing reads for a biomarker of a condition of the subject, such as having an NCV above a particular threshold (para. 530).
Chudova teaches the samples are cell-free nucleic acids (para. 129 and 132).
Because Chudova teaches the above method steps as encompassed by the recited steps, Chudova achieves the result of screening the subject for the condition based on detecting the biomarker in the second plurality of sequencing reads.
Chudova further teaches the read depth is greater in the second sequence set (para. 530).
Because Chudova teaches all the above steps and elements, Chudova achieves the results of “a positive predictive value of screening the subject for the condition based on the second assay is greater than a positive predictive value of screening the subject for the condition based on the first assay alone”. See paras. 525 and 530.
Regarding claims 26-27, Chudova teaches the first sample and the second sample are collected from a subject (para. 129).
Chudova does not specifically teach the elements of claims 4, 26 and 27.
Regarding claim 4, Chudova teaches obtaining 5 million tags per sample in the sequence reads from the first nucleic acid sample (para. 525) and obtaining 24 million tags per sample in the sequence reads from the second nucleic acid sample (para. 530). This results in almost 5-fold more reads in the second sequencing assay per sample. This increase in sequence information would increase sequencing depth and renders obvious the various ratios of read depths between the first and second assay as encompassed by claim 4.
Regarding claims 26 and 27, it would have been prima facie obvious to the ordinary artisan to have used two aliquots from a single blood draw or plasma sample to perform each of the two sequencing assays of Chudova. It would have been obvious because the second sequencing assay is to confirm and further evaluate the results of the first sequencing assay. In view of this, it would have been obvious to have a portion of the same initial blood draw or plasma sample analyzed such that the two assays would be analyzing the nucleic acids from the same source.

Claim(s) 1, 3, 30, 32, 34, 36, 46, 58 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chudova (WO 2015/184404 A1) in view of Howell (Hepat Oncol. 2016. 3(1):45-55).
Regarding claims 1, 3, 30, 32, 34, 36, 46, 58 and 59, Chudova teaches a two-step sequencing process (p. 154-156 and p. 151-154).
Chudova teaches performing a first sequencing assay on a first sample from patients (para. 525).
Chudova teaches analyzing the sequencing reads for a copy number aberration by determining normalized chromosome values (NCV) (para. 525).
Chudova teaches detecting a presence of a copy number aberration in the sequences by determining the 10% putative positives in the sample (para. 525-526).
Chudova teaches performing a second sequencing assay conditioned on the first sample being within the 10% putative positive samples and therefore obtains a second set of sequencing reads (para. 527-530).
Chudova teaches analyzing the second sequencing reads for a biomarker of a condition of the subject, such as having an NCV above a particular threshold (para. 530).
Chudova teaches the samples are cell-free nucleic acids (para. 129 and 132).
Because Chudova teaches the above method steps as encompassed by the recited steps, Chudova achieves the result of screening the subject for the condition based on detecting the biomarker in the second plurality of sequencing reads.
Chudova further teaches the read depth is greater in the second sequence set (para. 530).
Because Chudova teaches all the above steps and elements, Chudova achieves the results of “a positive predictive value of screening the subject for the condition based on the second assay is greater than a positive predictive value of screening the subject for the condition based on the first assay alone”. See paras. 525 and 530.
While Chudova teaches a condition is and the second assay determines a cancer type as previously noted, Chudova does not specifically teach the analysis of methylation profile (claims 3 and 46), the condition is hepatocellular carcinoma (claims 30 and 36), the plurality of nucleic acids includes nucleic acids from hepatocellular carcinoma (claim 32) or liver tissue (claim 34), the second assay identifies somatic mutations (claim 58) or filtering out sequence reads corresponding to somatic mutations in white blood cells from the subject (claim 59).
However, Howell demonstrates the state of the art regarding liquid biopsy in the context of hepatocellular carcinoma.
Regarding claims 3, 30, 32, 34, 36, 46 and 58, Howell teaches cell-free DNA in the form of circulating tumor DNA are promising diagnostic and prognostic biomarkers in hepatocellular carcinoma (p. 52). Howell further teaches methylation profile biomarkers, somatic mutations and copy number changes are observed in cfDNA and ctDNA in the context of hepatocellular carcinoma. See Table 1.
It would have been prima facie obvious to the ordinary artisan to have modified the generic method of Chudova for the detection of cancer for the specific detection of hepatocellular carcinoma utilizing the biomarkers of Howell. One would have been motivated to make such a modification as hepatocellular carcinoma is the sixth move common malignancy worldwide (Howell, p. 46). The modification has a reasonable expectation of success as it simply analyzes the sequencing data of Chudova for the known biomarkers described by Howell based on analysis tools known to the ordinary artisan.
Regarding claim 59, Howell teaches it was known to screen for mutations both in cfDNA and in PMBCs in order to see if the mutation is marker found in cfDNA or a carryover from PMBCs which include white blood cells (p. 50 and 51).
It would have been prima facie obvious to the ordinary artisan to have analyzed the sequencing data and filter out those mutations that are found in white blood cells as opposed to those only found in hepatocellular carcinoma. The modification results in the sequence analysis be focused on detecting mutations relevant to hepatocellular carcinoma as opposed to those that are present across different types of cells, including those in white blood cells.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634